NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 12 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ANNA BAGDASARYAN,                               No.    18-15774

                Plaintiff-Appellant,            D.C. No. 2:16-cv-02319-CKD

 v.
                                                MEMORANDUM*
ANDREW M. SAUL, Commissioner of
Social Security,

                Defendant-Appellee.

                  Appeal from the United States District Court
                       for the Eastern District of California
                 Carolyn K. Delaney, Magistrate Judge, Presiding

                          Submitted December 6, 2019**
                            San Francisco, California

Before: GOULD and CALLAHAN, Circuit Judges, and BOUGH,*** District
Judge.

      Anna Bagdasaryan appeals the district court’s decision affirming of the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Stephen R. Bough, United States District Judge for the
Western District of Missouri, sitting by designation.
Commissioner of Social Security’s denial of her application for disability

insurance benefits under Title II of the Social Security Act (Act). We have

jurisdiction under 28 U.S.C. § 1291 and 42 U.S.C. § 405(g), and we affirm.

      Substantial evidence supports the ALJ’s Step Two determination that

Bagdasaryan’s fibromyalgia was nonsevere. The ALJ reasonably concluded from

the record that this condition was well-controlled with medication and did not

require specialist care. See Tommasetti v. Astrue, 533 F.3d 1035, 1038 (9th Cir.

2008) (“The ALJ’s findings will be upheld ‘if supported by inferences reasonably

drawn from the record.’” (quoting Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d
1190, 1193 (9th Cir. 2004))). Although Bagdasaryan challenges the ALJ’s Step

Two determination that her migraine headaches and back pain were nonsevere, she

presents no argument as to these physical impairments. See Carmickle v. Comm’r

of Soc. Sec. Admin, 533 F.3d 1155, 1161 n.2 (9th Cir. 2008) (declining to consider

issue not “specifically and distinctly argued” in the opening brief (quoting Paladin

Assocs., Inc. v. Mont. Power Co., 328 F.3d 1145, 1164 (9th Cir. 2003))).

      The ALJ provided specific and legitimate reasons to reject treating physician

Michael Bass’s opinion on Bagdasaryan’s physical functioning as unsupported by

the record and inconsistent with the conservative treatment Dr. Bass prescribed.

See Trevizo v. Berryhill, 871 F.3d 664, 675 (9th Cir. 2017) (in evaluating medical

opinions, ALJ must consider supportability and consistency with the record).



                                           2                                    18-15774
Bagdasaryan’s contentions that she could not afford specialist care and that the

ALJ had a duty to develop the record by ordering a consultative examination with

a rheumatologist are unpersuasive. See Mayes v. Massanari, 276 F.3d 453, 459-60

(9th Cir. 2001) (claimant has the burden to prove disability, and ALJ’s duty to

develop the record triggered only when the evidence is ambiguous or inadequate to

allow for proper evaluation).

      The ALJ provided specific and legitimate reasons to reject Dr. Bass’s

opinions, Dr. Janet Phillips’s opinion, and a portion of Dr. Jaine Foster-Valdez’s

opinion on Bagdasaryan’s mental functioning as unsupported by the record and

inconsistent with Bagdasaryan’s conservative treatment. See Trevizo, 871 F.3d at

675. Substantial evidence supports the ALJ’s finding that Bagdasaryan never

sought treatment from a therapist and Dr. Bass did not refer her to a mental health

specialist. See Tommasetti, 533 F.3d at 1038.

      Bagdasarayan contends the ALJ erred and violated due process by not

allowing her non-attorney representative, Lois Babcock, to testify and by giving

little weight to Babcock’s third-party function report. Because Bagdasaryan failed

to raise this challenge before the district court, the issue is waived. See Greger v.

Barnhart, 464 F.3d 968, 973 (9th Cir. 2006). Bagdasaryan’s assertion that review

is necessary to avoid manifest injustice is unpersuasive.

      AFFIRMED.


                                           3                                    18-15774